        Case 4:19-cv-00126-CRW-CFB Document 12 Filed 06/26/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA

  UNITED STATES OF AMERICA,                    CIVIL NO. 4:19-CV-00126

             Plaintiff,

  vs.

  THREE (3) REAL PROPERTIES IN                 CLAIM  TO   THE   VERIFIED
  POLK COUNTY, IOWA DESCRIBED                  COMPLAINT OF FORFEITURE IN
  HEREIN,                                      REM

  REAL PROPERTY LOCATED AT 6423
  NORTHWEST DRIVE, WINDSOR
  HEIGHTS, POLK COUNTY IOWA,

  REAL PROPERTY LOCATED AT 1724
  63RD STREET, WINDSOR HEIGHTS,
  POLK COUNTY, IOWA

  and

  REAL PROPERTY LOCATED AT 1219
  15TH STREET, DES MOINES, POLK
  COUNTY, IOWA

        COMES NOW Osman Jama, herein after “Jama” owner and president of

MidCity Market Inc doing business as International Food Market for his Response

to the Verified Complaint for Forfeiture In Rem, states to the Court as follows:

        1.        Jama admits each and every allegation contained in paragraph one.

Jama does not have all of the reports from the investigation and cannot admit nor

deny allegations contained in paragraph one.

        2.        Jama has not intentionally or deliberately engaged in any fraudulent

activities or any transactions that could be considered fraudulent. However, Jama
